Citation Nr: 1232851	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-40 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1998 until March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In pertinent part, the RO denied service connection for PTSD and found that new and material evidence was not received to reopen the claim for service connection for asthma.  

The December 2008 rating decision also denied service connection for eczema. The Veteran filed a notice of disagreement, and the RO issued a statement of the case for the issues of eczema, PTSD and asthma, in August 2009.  In the December 2009 substantive appeal (VA Form 9), the Veteran checked the box to appeal all the issues in the statement of the case.  Subsequently, however, the Veteran narrowed the issues to PTSD and asthma.  In the letter the Veteran's representative provided with the substantive appeal, the representative similarly only indicated that PTSD and asthma were being appealed.  Neither the Veteran nor the representative has subsequently indicated that the eczema claim is being pursued.  As such, that claim is not currently before the Board.

The Veteran currently claims that he has PTSD due to witnessing a service member's bleeding foot.  This claim constitutes a different claim from his previous claim for service connection for depression, secondary to his service-connected scars, which the RO been finally denied in a June 2007 rating decision.  As such, the current PTSD claim will be considered as a separate and distinct claim from his prior claim for service connection for depression.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for PTSD and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a June 2007 rating decision, the RO denied a claim for service connection for asthma, finding that the medical evidence did not show that the Veteran had asthma related to service.  The Veteran received notification of the decision, but did not appeal it.  

2. The evidence associated with the claims file since the June 2007 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for asthma. 


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the June 2007 rating decision is new and material; the claim of entitlement to service connection for asthma is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
In this decision, the Board reopens the claim for service connection for asthma.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist as they pertain to that claim is unnecessary.


New and Material Evidence Claim

The Veteran contends that he has asthma due to service.  In his February 2007 claim, the Veteran reported that his asthma developed because his service duties involved having to mow lawns and organize dusty supply rooms.
	
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the last final rating decision in June 2007, service treatment records did not document complaints of, or treatment for, asthma.  

VA medical records documented complaints of, or treatment for, asthma.  For example, the Veteran reported a three year history of asthma in his January 2007 initial clinic visit note.  

The Veteran also received a general VA examination in February 2004.  At that time, the Veteran reported a history of asthma or bronchitis since he was young that recurred while in the Army.  The Veteran did not receive a diagnosis of asthma at that time.  

The Veteran received another VA examination in April 2007.  At that time, he reported that he had symptoms of asthma in service.  The Veteran received a diagnosis of asthma, but the examiner did not provide a medical opinion as to whether it developed due to service.

The RO received the Veteran's petition to reopen the claim for service connection for asthma in September 2008. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the June 2007 rating decision, the Veteran submitted new medical evidence for his claim. 

The Veteran submitted a December 2008 letter wherein Dr. D.D. reported that the Veteran has asthma and had asthma during the time he was enlisted in the military.  The Veteran also submitted records from the Agho Clinic noting a diagnosis of asthma and treatment for it.

The Veteran also submitted lay statements, including one from G.F. dated in April 2007.  G.F. reported serving with the Veteran and that the Veteran would sometimes work in dusty supply rooms and complained of difficulty breathing on more than one occasion.

The evidence submitted since the June 2007 final decision is new, in that it was not previously of record. The newly submitted evidence is also material. Dr. D.D. found the Veteran to have asthma in service.  Additionally, G.F. reported breathing complaints in service.  

While the claim for service connection is not established, the newly received evidence need only help prove at least one unestablished element of a current disability claim to qualify as new and material evidence to reopen that claim. Here, the new evidence is in the form of a medical opinion and lay evidence on whether the Veteran may possibly have a respiratory problem in service. New and material evidence has been received. Accordingly, the Board finds that the claim for service connection for asthma should be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for asthma is granted. The appeal is granted to this extent only. 


REMAND

The Veteran contends that his asthma developed due to exposure to dusty rooms and mowing lawns in service.  The Veteran also contends to have PTSD due to witnessing a service member's foot injury in service.  

In regards to the asthma claim, the Board finds that a medical opinion is necessary to determine where the Veteran actually has asthma due to service.  In a February 2004 general VA examination report, the Veteran claimed a history of asthma or bronchitis since he was young, which was recurrent in service.  In a June 30, 2005 VA medical record, a medical provider found the Veteran to have probable "exercise induced asthma" based on symptoms.  In a December 2008 letter, Dr. D.D. reported that the Veteran "has asthma, he has had asthma during the time he was enlisted in the military."  The Veteran has also reported that he has had asthma symptoms since service.  In an April 2007 statement, G.F. reported serving with the Veteran and that the Veteran was exposed to dusty file rooms and had difficulty breathing.  A medical opinion is necessary to determine whether the Veteran's claimed asthma developed directly due to service, including his claimed exposure to dust and lawn mowing, or pre-existed service and was aggravated by service.  

In regards to both the asthma and PTSD claims, VA must assist a claimant in obtaining evidence necessary to substantiate claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The last VA medical records associated with the claims file were from February 2007 and that the record indicates that the Veteran receives continuing treatment from VA. The Board also notes that no VA medical records are associated with the claims file from December 2005 until January 2007, though records from July 2005 until December 2005 are associated with the claims file.  Any VA medical records not already associated with the claims file should be obtained for review.

Additionally, the Veteran provided a February 2007 insurance bill documenting private psychiatric treatment from 2006.  The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.  

The Veteran also identified (in a March 2009 VA Form 21-4142) Dr. D.D. as his primary care provider.  Although the RO requested records from her in April 2009, those records have not been associated with the claims file and the RO made no further attempts to obtain those records.  The AMC should make a further attempt to obtain the records from Dr. D.D.  
 
The RO/AMC should document all its attempts to procure any authorized records for association with the claims file.  If the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from prior to July 2005, from December 2005 until January 2007 and from February 2007 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall contact the Veteran, request his assistance in identifying all medical care providers who have treated his asthma and/or PTSD, and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  Thereafter, the RO/AMC should make reasonable attempts to obtain pertinent records for the claims file.  

Specifically noted in this regard are the private medical records of psychiatric treatment from the provider shown in the February 2007 insurance bill.  

The RO/AMC shall also again attempt to obtain the records the Veteran requested VA obtain from Dr. D.D. (in a March 2009 VA Form 21-4142).

3.  After the requested medical records have been associated with the claims file, the RO/AMC shall request a respiratory VA examination.  The VA examiner should provide a medical opinion as to the likelihood that there is an etiological relationship between the claimed asthma and service.  

4.  After the requested medical records have been 
associated with the claims file, the RO/AMC shall request a new VA examination from a physician to determine whether the Veteran has asthma that was caused or aggravated by service.  

The examiner should include a complete discussion of the medical principals used in forming his/her opinion.  
If the examiner finds that asthma clearly and unmistakably pre-existed his service, the examiner should also opine as to whether it was aggravated by service, and, if so, the extent it was aggravated beyond the natural progression of the disorder, if possible.

The examiner is requested to render opinions addressing each of the following questions: 

a) Does the Veteran currently have asthma?  

b)  Did the Veteran clearly and unmistakably enter active military service with asthma?  If yes, the examiner should identify the evidence leading to this conclusion. 

If the Veteran currently has asthma that pre-existed military service:

1) Did the Veteran have temporary or intermittent flare-ups in service; or was there a permanent worsening of the underlying pathology of any such condition due to or during service, resulting in the current disability?  

2)  Was there any increase in the severity of the asthma during service, and if so, was any such increase in severity due to the natural progression of the disability?  

3) If there was an increase in severity of the asthma due to service that was beyond the natural progression of that disorder, the examiner should attempt to identify the baseline disability on entrance and the extent of increased disability due to service.  

c)  If the Veteran currently has asthma that did NOT pre-exist military service, is it at least as likely as not (50% probability or greater) that any currently diagnosed disorder began in or was caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any service treatment records, VA medical records, prior VA examination reports, the Veteran's statements, G.F.'s April 2007 lay statement, the December 2008 letter from Dr. D.D. and any other records of evidence; and 

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DENNIS F. CHIAPPETTA  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


